Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
///////////////////////////
Claims 1, 2, 5, 6, 8, 13, 14, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2019/0020445 A1) in view of Khosravirad et al. (U.S. 2019/0165893 A1).
With respect to claim 1, Kim discloses a method for use in a transmitter (i.e. transmitting apparatus in par. [0045], [0021]), the method comprising: 

sending a transmission comprising a transport block (TB) comprising a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs) (i.e. transmitting a transmission comprising a transport block (TB) comprising a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs) in par. [0021]), each code block group comprising one or more code blocks (i.e. each code block group (CBG) comprising one or more code blocks (CBs) in par. [0021]) and each code block comprising a plurality of coded bits (i.e. wherein each code block comprising a plurality 

receiving HARQ ACK or NACK feedback from the receiver for one or more of the one or more code block groups of the transport block (i.e. receiving, by the transmitting apparatus from the receiving apparatus, HARQ ACK or NACK feedback for one or more of the one or more code block groups of the transport block in par. [0122], [0109]); and

determining a number of code blocks or code block groups to send to the receiver in a retransmission based on at least the received HARQ ACK or NACK feedback (i.e. transmitting, by the receiving apparatus to the transmitting apparatus, ACK/NACK feedback, wherein ACK/NACK feedback further includes an information on the number of code block groups at which an error occurs in par. [0113], [0122], [0115]-[0117]; Thus, it is inherent that the transmitting apparatus determines the number of code block groups at which an error occurs to send to the receiving device in a retransmission based on the received information on the number of code block groups at which an error occurs);

wherein HARQ NACK feedback is received for each of the one or more CBGs when the TB fails a TB cyclic redundancy check in the receiver (i.e. transmitting by the receiving apparatus to the transmitting apparatus, ACK/NACK in a unit of a code block group 

Kim does not explicitly disclose a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB).

Khosravirad discloses a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) (i.e. a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) in par. [0022]).

It would have been obvious to one skilled in the art before the effective filing date of the
claimed invention to configure a receiver to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) in order to improve efficiency of the system by improving a performance of HARQ transmission by implementing the HARQ transmission with an enriched multi-bit feedback mechanism which enables informing the transmitter by the receiver on the state of the decoder (by transmitting accumulated mutual information or a combined effective SINR), so that the transmitter is able to estimate how close the decoder is to achieving successful decoding of a transport 

With respect to claim 2, Kim and Khosravirad disclose the method of claim 1. Kim further discloses the method, wherein determining the number of CBs or CBGs comprises determining to send all CBGs of the TB to the receiver in the retransmission (i.e. determining, by the transmitting apparatus, to retransmit all transport block (TB) in par. [0120], wherein transport block (TB) comprising of plurality of code blocks (CBs) arranged into a code block 
Group in par. [0122]).

With respect to claim 5, Kim and Khosravirad disclose the method of claim 1. Kim further discloses the method, wherein the method is further comprising:

receive an incomplete decoding indication feedback from the receiver (i.e. receiving, by the transmitting side, a feedback information on the code block at which the error occurs in par. [0109], []);

in response to receiving the incomplete decoding indication feedback from the receiver, adjust a number of CBs or CBGs to send in the retransmission (i.e. having received the 


With respect to claim 6, Kim and Khosravirad disclose the method of claim 1. Kim further discloses the method, further comprising signaling, based on feedback of unsuccessfully decoded CBs or CBGs in a previous transmission, one or more indications to the receiver (i.e. an NACK signal is received, by the transmitting side from the receiving side, when it fails to decode any one of the plurality of the code blocks in par. [0015], [0122]), the one or more indications providing information from which the receiver can determine a first number of CBGs of the TB to respond to with acknowledgement (ACK) or negative acknowledgement (NACK) feedback (i.e. when NACK is received by the transmitting apparatus: transmitting, by the transmitting apparatus to the receiving apparatus, downlink control information for retransmission comprising a number of code block to be retransmitted, a code block index, or a code block group index for a receiving apparatus to respond with ACK or NACK in par. [0016], [0130]).

With respect to claim 8, Kim and Khosravirad disclose the method of claim 1. Kim further discloses the method comprising indicating to the receiver which code block groups of the one or more CBGs are in the retransmission (i.e. providing, by the transmitting apparatus to the receiving apparatus, a DL control information for the retransmission comprising an information about code blocks to be retransmitted (e.g., 

With respect to claim 13, Kim discloses a transmitter (i.e. transmitting apparatus in par. [0045], [0021]) comprising: 
one or more interfaces (i.e. one of more antennas 130 in par. [0045], Fig. 1);
Kim et al. (2019/0020445 A1)
memory (i.e. memory 185 in par. [0045], Fig. 1); and
processing circuitry (i.e. processor 180 in par. [0045], Fig. 1) configured to execute instructions stored in the memory (i.e. wherein a processor 180 performs operations based on stored program codes in memory 185 in par. [0054], Fig. 1), whereby the transmitter is configured to:

send a transmission comprising a transport block (TB) comprising a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs) (i.e. transmitting a transmission comprising a transport block (TB) comprising a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs) in par. [0021]), each code block group comprising one or more code blocks (i.e. each code block group (CBG) comprising one or more code blocks (CBs) in par. [0021]) and each code block comprising a plurality of coded bits (i.e. wherein each code block comprising a plurality of coded bits in par. [0014]), wherein the transmission is sent to a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (i.e. 

receive HARQ ACK or NACK feedback from the receiver for one or more of the one or more code block groups of the transport block (i.e. receiving, by the transmitting apparatus from the receiving apparatus, HARQ ACK or NACK feedback for one or more of the one or more code block groups of the transport block in par. [0122], [0109]); and

determine a number of code blocks or code block groups to send to the receiver in a retransmission based on at least the received HARQ ACK or NACK feedback (i.e. transmitting, by the receiving apparatus to the transmitting apparatus, ACK/NACK feedback, wherein ACK/NACK feedback further includes an information on the number of code block groups at which an error occurs in par. [0113], [0122], [0115]-[0117]; Thus, it is inherent that the transmitting apparatus determines the number of code block groups at which an error occurs to send to the receiving device in a retransmission based on the received information on the number of code block groups at which an error occurs);

wherein HARQ NACK feedback is received for each of the one or more CBGs when the TB fails a TB cyclic redundancy check in the receiver (i.e. transmitting by the receiving apparatus to the transmitting apparatus, ACK/NACK in a unit of a code block group (CBG) in response to the received transport block, wherein NACK feedback is transmitted for each of the code block groups (CBGs) when an error occurs, wherein 

Kim does not explicitly disclose a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB).

Khosravirad discloses a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) (i.e. a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) in par. [0022]).

It would have been obvious to one skilled in the art before the effective filing date of the
claimed invention to configure a receiver to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) in order to improve efficiency of the system by improving a performance of HARQ transmission by implementing the HARQ transmission with an enriched multi-bit feedback mechanism which enables informing the transmitter by the receiver on the state of the decoder (by transmitting accumulated mutual information or a combined effective SINR), so that the transmitter is able to estimate how close the decoder is to achieving successful decoding of a transport block; and further enabling a considerably smaller retransmission channel usage, 

With respect to claim 14, Kim and Khosravirad disclose the transmitter of claim 13. Kim further discloses the transmitter, wherein the transmitter configured to determine the number of CBs or CBGs comprises determining to send all CBGs of the TB to the receiver in the retransmission (i.e. determining, by the transmitting apparatus, to retransmit all transport block (TB) in par. [0120], wherein transport block (TB) comprising of plurality of code blocks (CBs) arranged into a code block 
Group in par. [0122]).


With respect to claim 17, Kim and Khosravirad disclose the transmitter of claim 13. Kim further discloses the transmitter,wherein the transmitter is further configured to:

receive an incomplete decoding indication feedback from the receiver (i.e. receiving, by the transmitting side, a feedback information on the code block at which the error occurs in par. [0109], []);

in response to receiving the incomplete decoding indication feedback from the receiver, adjust a number of CBs or CBGs to send in the retransmission (i.e. having received the 


With respect to claim 18, Kim and Khosravirad disclose the transmitter of claim 13. Kim further discloses the transmitter, wherein the transmitter is further configured to signal, based on feedback of unsuccessfully decoded CBs or CBGs in a previous transmission, one or more indications to the receiver (i.e. an NACK signal is received, by the transmitting side from the receiving side, when it fails to decode any one of the plurality of the code blocks in par. [0015], [0122]), the one or more indications providing information from which the receiver can determine a first number of CBGs of the TB to respond to with acknowledgement (ACK) or negative acknowledgement (NACK) feedback (i.e. when NACK is received by the transmitting apparatus: transmitting, by the transmitting apparatus to the receiving apparatus, downlink control information for retransmission comprising a number of code block to be retransmitted, a code block index, or a code block group index for a receiving apparatus to respond with ACK or NACK in par. [0016], [0130]).

With respect to claim 20, Kim and Khosravirad disclose the transmitter of claim 13. Kim further discloses the transmitter, wherein the transmitter is further configured to indicate to the receiver which code block groups of the one or more CBGs are in the retransmission (i.e. providing, by the transmitting apparatus to the receiving apparatus, a DL control information for the retransmission comprising an information about code .

Claims 8, 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2019/0020445 A1) in view of Khosravirad et al. (U.S. 2019/0165893 A1) in view of Kim et al. (U.S. 2019/0036654 A1).

With respect to claim 8, Kim et al. (2019/0020445 A1) and Khosravirad disclose the method of claim 1. The combination of Kim et al. (2019/0020445 A1) and Khosravirad does not disclose the method, wherein the method further comprising sending the receiver one or more settings for HARQ feedback timing.

Kim et al. (U.S. 2019/0036654 A1) discloses sending one or more settings for HARQ feedback timing (i.e. transmitting, by the transmitting apparatus to the receiving apparatus, a DL control message configuration comprising one or more timing parameters for HARQ feedback in par. [0073]- [0078], Fig. 4).

It would have been obvious to one skilled in the art before the effective filing date of the
claimed invention to send the receiver one or more settings for HARQ feedback timing in the system resulting from Kim et al. (2019/0020445 A1) and Khosravirad in order to improve efficiency of the system by providing a dynamic HARQ feedback resource 
allocation method to reduce the resource overhead by dynamically allocating UL 


With respect to claim 11, Kim et al. (2019/0020445 A1) and Khosravirad disclose the method of claim 9. The combination of Kim et al. (2019/0020445 A1) and Khosravirad does not disclose the method, wherein the one or more settings configure HARQ feedback timing for the retransmission to be longer than HARQ feedback timing for the transmission.

Kim et al. (U.S. 2019/0036654 A1) discloses configuring HARQ feedback timing for the retransmission to be longer than HARQ feedback timing for the transmission (i.e. configuring a delay time in units of subframes between data and a HARQ feedback for transmitting success or failure of a reception of the data; configuring a delay time in units of subframes between the HARQ feedback and corresponding re-transmission (in a case where a NAK is received), wherein a transmitting node configures a HARQ feedback delay time for each transmission/retransmission; in par. [0073]- [0078], Fig. 4; wherein HARQ feedback delay time for the transmission is n+k, and wherein HARQ feedback delay time for the retransmission is at least n+k+g in par. [0073]- [0078], Fig. 4; Thus, it is inherent that the time parameter for HARQ feedback associated with the retransmission is longer than the time parameter for HARQ feedback associated with the transmission; see Fig. 4).

It would have been obvious to one skilled in the art before the effective filing date of the



With respect to claim 20, Kim et al. (2019/0020445 A1) and Khosravirad disclose the transmitter of claim 13. The combination of Kim et al. (2019/0020445 A1) and Khosravirad does not disclose the transmitter, wherein the transmitter is further configured to send the receiver one or more settings for HARQ feedback timing.

Kim et al. (U.S. 2019/0036654 A1) discloses sending one or more settings for HARQ feedback timing (i.e. transmitting, by the transmitting apparatus to the receiving apparatus, a DL control message configuration comprising one or more timing parameters for HARQ feedback in par. [0073]- [0078], Fig. 4).

It would have been obvious to one skilled in the art before the effective filing date of the

allocation method to reduce the resource overhead by dynamically allocating UL 
resources as the occasion demands as taught by Kim et al. (U.S. 2019/0036654 A1) (Kim et al. (U.S. 2019/0036654 A1): in par. [0069], [0057], [0144]).


With respect to claim 23, Kim et al. (2019/0020445 A1) and Khosravirad disclose the transmitter of claim 20. The combination of Kim et al. (2019/0020445 A1) and Khosravirad does not disclose the transmitter, wherein the one or more settings configure HARQ feedback timing for the retransmission to be longer than HARQ feedback timing for the transmission.

Kim et al. (U.S. 2019/0036654 A1) discloses configuring HARQ feedback timing for the retransmission to be longer than HARQ feedback timing for the transmission (i.e. configuring a delay time in units of subframes between data and a HARQ feedback for transmitting success or failure of a reception of the data; configuring a delay time in units of subframes between the HARQ feedback and corresponding re-transmission (in a case where a NAK is received), wherein a transmitting node configures a HARQ feedback delay time for each transmission/retransmission; in par. [0073]- [0078], Fig. 4; wherein HARQ feedback delay time for the transmission is n+k, and wherein HARQ feedback delay time for the retransmission is at least n+k+g in par. [0073]- [0078], Fig. see Fig. 4).

It would have been obvious to one skilled in the art before the effective filing date of the
claimed invention to configure HARQ feedback timing for the retransmission to be longer than HARQ feedback timing for the transmission in the system resulting from Kim et al. (2019/0020445 A1) and Khosravirad in order to improve efficiency of the system by providing a dynamic HARQ feedback resource allocation method to efficiently support the HARQ operation between the transmitting apparatus and the receiving apparatus while minimizing the UL resource overhead by dynamically allocating UL resources as the occasion demands as taught by Kim et al. (U.S. 2019/0036654 A1). (Kim et al. (U.S. 2019/0036654 A1): in par. [0069], [0057], [0144]).


Claims 24-27 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2019/0020445 A1) in view of Khosravirad et al. (U.S. 2019/0165893 A1).

With respect to claim 24, Kim discloses a method for use in a receiver (i.e. receiving apparatus in par. [0045], [0021], the method comprising: 



receiving a transmission comprising a TB that is composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs) (i.e. receiving, by the receiving apparatus from the transmitting apparatus, a transport block (TB) including a plurality 
of code blocks (CBs) from a transmitting side, wherein one or more 
code blocks (CBs) are arranged in a code block group (CBG) in par. [0109], [0122]);

sending HARQ ACK or NACK feedback for one or more of the one or more CBGs of the TB, based on the decoding status of the TB (i.e. sending HARQ ACK or NACK feedback for one or more of the one or more CBGs of the TB, based on the decoding status of the TB in par. [0109], [0122]); and 

wherein the receiver configured to send the HARQ ACK or NACK feedback comprises sending HARQ NACK feedback for each of the CBGs when the TB fails a TB cyclic redundancy check in the receiver (i.e. transmitting by the receiving apparatus to the transmitting apparatus, ACK/NACK in a unit of a code block group (CBG) in response to the received transport block, wherein NACK feedback is transmitted for each of the code block groups (CBGs) when an error occurs, wherein error is detected, by the 

Kim does not explicitly disclose a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB).

Khosravirad discloses a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) (i.e. a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) in par. [0022]).

It would have been obvious to one skilled in the art before the effective filing date of the
claimed invention to configure a receiver to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) in order to improve efficiency of the system by improving a performance of HARQ transmission by implementing the HARQ transmission with an enriched multi-bit feedback mechanism which enables informing the transmitter by the receiver on the state of the decoder (by transmitting accumulated mutual information or a combined effective SINR), so that the transmitter is able to estimate how close the decoder is to achieving successful decoding of a transport block; and further enabling a considerably smaller retransmission channel usage, compared to the first transmission channel usage based on using HARQ multi-bit feedback in a system as taught by Khosravirad (Khosravirad: in par. [0022], [0023]).

With respect to claim 25, Kim and Khosravirad disclose the method of claim 24. Kim further discloses the method, wherein the method further comprising receiving a re-transmission of all CBs (i.e. receiving, by a receiver, a re-transmission of all code blocks (CBs) in par. [0116], [0111]) or CBGs of the TB.

With respect to claim 26, Kim and Khosravirad disclose the method of claim 24. Kim further discloses the method, wherein the method further comprising receiving a re-transmission of a subset of the CBs or CBGs of the TB (i.e. receiving a retransmission in a unit of a code block and while the entire transport blocks aren’t transmitted in par. [0107]).

With respect to claim 27, Kim and Khosravirad disclose the method of claim 24. Kim further discloses the method, wherein the method further comprising providing an indication to a transmitter that decoding of a transport block is not completed (i.e. transmitting, by the receiver, information on the code block at which the error occurs to a transmitting side (or transmitting end) in par. [0109]).

With respect to claim 37, Kim discloses a receiver (i.e. receiving apparatus in par. [0045], [0021], comprising: 

one or more interfaces (i.e. one of more antennas 135 in par. [0045], Fig. 1);
memory (i.e. memory 160 in par. [0045], Fig. 1); and
155 in par. [0045], Fig. 1) configured to execute instructions stored in the memory (i.e. wherein a processor 155 performs operations based on stored program codes in memory 160 in par. [0054], Fig. 1), whereby the receiver is configured to:

configure the receiver to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) (i.e. using, by a receiving apparatus, a hybrid automatic repeat request (HARQ) feedback per transport block (TB) received from transmitting apparatus  in par. [0122], [0109], [0114], [0017]); and

receive a transmission comprising a TB that is composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs) (i.e. receiving, by the receiving apparatus from the transmitting apparatus, a transport block (TB) including a plurality 
of code blocks (CBs) from a transmitting side, wherein one or more 
code blocks (CBs) are arranged in a code block group (CBG) in par. [0109], [0122]);

send HARQ ACK or NACK feedback for one or more of the one or more CBGs of the TB, based on the decoding status of the TB (i.e. sending HARQ ACK or NACK feedback for one or more of the one or more CBGs of the TB, based on the decoding status of the TB in par. [0109], [0122]); and 



Kim does not explicitly disclose a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB).

Khosravirad discloses a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) (i.e. a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) in par. [0022]).

It would have been obvious to one skilled in the art before the effective filing date of the
claimed invention to configure a receiver to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) in order to improve efficiency of the system by improving a performance of HARQ transmission by implementing the HARQ transmission with an enriched multi-bit feedback mechanism which enables informing 

With respect to claim 38, Kim and Khosravirad disclose the receiver of claim 37. Kim further discloses the receiver, wherein the receiver is further configured to receive a re-transmission of all CBs (i.e. receiving, by a receiver, a re-transmission of all code blocks (CBs) in par. [0116], [0111]) or CBGs of the TB.

With respect to claim 39, Kim and Khosravirad disclose the receiver of claim 37. Kim further discloses the receiver, wherein the receiver is further configured to receive a re-transmission of a subset of the CBs or CBGs of the TB (i.e. receiving a retransmission in a unit of a code block and while the entire transport blocks aren’t transmitted in par. [0107]).

With respect to claim 40, Kim and Khosravirad disclose the receiver of claim 37. Kim further discloses the receiver, wherein the receiver is further configured to provide an indication to a transmitter that decoding of a transport block is not completed (i.e. transmitting, by the receiver, information on the code block at which the error occurs to a transmitting side (or transmitting end) in par. [0109]).


Allowable Subject Matter
Claims 4, 16, 35 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims Allowable Subject Matter

















Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is
(571)272-2220. The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ricky Ngo can be reached on 571 -272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464